1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   RYAN MICHAEL MORRISON,                              Case No.: 18-cv-01857-MMA (JLB)
12                                     Petitioner,
                                                         REPORT AND
13   v.                                                  RECOMMENDATION RE:
                                                         PETITIONER’S MOTION FOR
14   JOE A. LIZARRAGA, Warden, et al.,
                                                         STAY AND ABEYANCE
15                                  Respondents.
                                                         [ECF No. 4]
16
17
18         This Report and Recommendation is submitted to the Honorable Michael M. Anello,
19   United States District Judge, pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule
20   72.1(d) of the United States District Court for the Southern District of California.
21         On August 8, 2018, Petitioner Ryan Michael Morrison (“Petitioner”), proceeding
22   pro se, filed a Petition for Writ of Habeas Corpus (the “Petition”) before this Court pursuant
23   to 28 U.S.C. § 2254. (ECF No. 1.) Thereafter, Petitioner filed a motion for stay and
24   abeyance pursuant to Rhines v. Weber, 544 U.S. 269 (2005). (ECF No. 4.) Respondents
25   had until November 15, 2018 to file a response to Petitioner’s motion and they did not do
26   so. (See ECF No. 2 at 4.)
27   ///
28   ///

                                                     1
                                                                               18-cv-01857-MMA (JLB)
1           The Court has carefully considered Petitioner’s motion as well as the record as a
2    whole. Based thereon, and for the reasons set forth below, the Court RECOMMENDS
3    that Petitioner’s motion for stay and abeyance be DENIED WITHOUT PREJUDICE.
4    I.     BACKGROUND
5           On December 18, 2015, Petitioner was sentenced to twenty-five years to life, plus
6    five years, following conviction in San Diego County Superior Court for first degree
7    burglary of an inhabited dwelling, possession of methamphetamine, and possession of
8    heroin. (ECF No. 1 at 1-2.) Petitioner appealed his conviction to the California Court of
9    Appeal. (Id. at 2.) In his appeal, Petitioner raised four claims, including two raised in this
10   Petition: (1) the trial court erred in not dismissing one of his prior strike convictions; and
11   (2) Petitioner’s due process rights were violated when he received a sentence after trial
12   which was significantly harsher than his pre-trial offer. (Id. at 2, 6-13.) On April 27, 2017,
13   the California Court of Appeal affirmed the judgment. (Id. at 2.)
14          Petitioner then filed a petition for review in the California Supreme Court seeking
15   review of the same issues that he raised before the Court of Appeal. (Id.) The California
16   Supreme Court affirmed Petitioner’s judgment of guilt on August 9, 2017. (Id.) Petitioner
17   did not file a writ of certiorari in the United States Supreme Court. (Id. at 3.)
18          On August 8, 2018, Petitioner filed the present Petition. (ECF No. 1.) In his Petition,
19   Petitioner claims his constitutional rights were violated in the following ways: (1) the trial
20   court erred in not dismissing one of his prior strike convictions (Claim One); (2)
21   Petitioner’s trial counsel was ineffective for failing to provide an adequate expert witness
22   (Claim Two); and (3) Petitioner’s due process rights were violated when he received a
23   sentence after trial which was significantly harsher than his pre-trial offer (Claim Three).
24   (Id. at 6-13.)
25          In his Petition, Petitioner alleged exhaustion as to Claims One and Three. (See id.
26   at 2, 6, 12.) However, Petitioner did not allege exhaustion as to Claim Two, his ineffective
27   assistance of trial counsel claim. (See id. at 9.) Therefore, on August 13, 2018, the Court
28   issued a Notice Regarding Possible Dismissal of Petition for Failure to Exhaust State Court

                                                   2
                                                                               18-cv-01857-MMA (JLB)
1    Remedies (the “Notice”), informing Petitioner of several options with respect to his mixed
2    petition. (ECF No. 2.) The Notice informed Petitioner that his Petition was subject to
3    dismissal because it contained unexhausted claims. (Id.) Petitioner elected to file a motion
4    for stay and abeyance under Rhines. (See id. at 4; ECF No. 4.) Petitioner constructively
5    filed the present motion on October 14, 2018. (ECF No. 4.) Respondents had until
6    November 15, 2018 to file a response to Petitioner’s motion and they did not do so. (See
7    ECF No. 2 at 4.)
8    II.   LEGAL STANDARD
9          Habeas petitioners who wish to challenge either their state court conviction, or the
10   length of their confinement, must first exhaust state judicial remedies. 28 U.S.C. § 2254(b),
11   (c); see also Granberry v. Greer, 481 U.S. 129, 133-34 (1987); Peterson v. Lampert, 319
12   F.3d 1153, 1155 (9th Cir. 2003). To exhaust state judicial remedies, a California state
13   prisoner must present the California Supreme Court with a fair opportunity to rule on the
14   merits of every issue raised in his or her federal habeas petition. 28 U.S.C. § 2254(b), (c);
15   Granberry, 481 U.S. at 133-34; Gatlin v. Madding, 189 F.3d 882, 888 (9th Cir. 1999).
16   Federal courts cannot consider petitions that contain both exhausted and unexhausted
17   claims, often referred to as “mixed” petitions. See Rose v. Lundy, 455 U.S. 509, 522 (1982)
18   (holding a district court must dismiss a federal habeas petition containing both unexhausted
19   and exhausted claims). The filing of a mixed petition renders it subject to dismissal. Id.
20         In Rhines, the Supreme Court carved out “limited circumstances” in which it is
21   within the district court’s discretion to grant a stay of a mixed petition and hold it in
22   abeyance to allow the petitioner to return to state court and present his unexhausted claims.
23   Id. at 277; see also Blake v. Baker, 745 F.3d 977, 980 (9th Cir. 2014). A stay and abeyance
24   is appropriate when the petitioner demonstrates “good cause” for his failure to exhaust his
25   claims in state court, where his claims are not plainly meritless, and where he has not
26   engaged in “abusive litigation tactics.” Dixon v. Baker, 847 F.3d 714, 720 (9th Cir. 2017)
27   (citing Rhines, 544 U.S. at 278); see also King v. Ryan, 564 F.3d 1133, 1139 (9th Cir.
28   2009).

                                                   3
                                                                              18-cv-01857-MMA (JLB)
1    III.   DISCUSION
2           A.    Stay under Rhines
3                 1.     Good Cause
4                        a.    Legal Standard
5           “The good cause element is the equitable component of the Rhines test. It ensures
6    that a stay and abeyance is available only to those petitioners who have a legitimate reason
7    for failing to exhaust a claim in state court.” Blake, 745 F.3d at 982. “The caselaw
8    concerning what constitutes ‘good cause’ under Rhines has not been developed in great
9    detail.” Dixon, 847 F.3d at 720; see also Blake 745 F.3d at 980 (“There is little authority
10   on what constitutes good cause to excuse a petitioner’s failure to exhaust.”). Good cause
11   under Rhines does not require a showing of “extraordinary circumstances.” Jackson v.
12   Roe, 425 F.3d 654, 661-62 (9th Cir. 2005). However, a “bald assertion” of facts “cannot
13   amount to a showing of good cause.” Blake, 745 F.3d at 982. “[G]ood cause turns on
14   whether the petitioner can set forth a reasonable excuse, supported by sufficient evidence,
15   to justify [the failure to exhaust].” Id. (citation and footnote omitted). The Ninth Circuit
16   has instructed courts to “interpret whether a petitioner has ‘good cause’ for a failure to
17   exhaust in light of the Supreme Court’s instruction in Rhines that the district court should
18   only stay mixed petitions in ‘limited circumstances.’” Wooten v. Kirkland, 540 F.3d 1019,
19   1024 (9th Cir. 2008) (citing Jackson, 425 F.3d at 661).
20                       b.    Petitioner’s Argument
21          In his motion, Petitioner contends that he has met the good cause requirement under
22   Rhines. (ECF No. 4 at 3-10, 15-24.) Primarily, Petitioner relies on the argument that he
23   “has absolutely no ‘exposure to legal research and’ literally no understanding of the basic
24   principles or elements of ‘prisoner rights law.’” (Id. at 4.) Therefore, after Petitioner
25   received the records from his appellate counsel in early September 2017, he sought the
26   services of a prison law clerk or “jailhouse lawyer” to assist him. (Id.) Petitioner contends
27   that the jailhouse lawyer he relied on to draft the instant Petition “made critical procedural
28   mistakes.” (See id. at 4-5, 19-20.) Petitioner states that the person he relied on “may be

                                                   4
                                                                               18-cv-01857-MMA (JLB)
1    able to ‘write coherent English’ but he does not have ‘some modicum of exposure to legal
2    research’ or he would have known about or easily discovered the well established federal
3    law on exhaustion of state remedies.” (Id. at 10.)1
4               Petitioner also contends that the law library provided by the California Department
5    of Corrections and Rehabilitation (“CDCR”) is insufficient. (Id. at 6.) Petitioner states
6    that CDCR “rel[ies] exclusively on providing complex legal texts and treaties and
7    completely ignore[s] the actual legal needs of it[s] population.” (Id.) Petitioner contends
8    that federal courts have not consistently agreed on whether CDCR’s decision to provide a
9    law library is sufficient to comport with its constitutional mandate to provide prisoners
10   with access to the Courts and suggests that more is required. (Id. at 4-6.)
11                                     c.          Analysis
12              The Court finds that Petitioner has not set forth a reasonable excuse, supported by
13   sufficient evidence, to support a finding of good cause for his failure to exhaust. See Blake,
14   745 F.3d at 982. Petitioner was represented on direct appeal and “received the records
15   from his direct appeal in early September 2017,” which was approximately one month after
16   the California Supreme Court affirmed Petitioner’s judgment of guilt. (See ECF Nos. 1 at
17   2, 14; 4 at 7.) In the instant Petition, under the heading of “Collateral Review in State
18   Court,” Petitioner’s response to the question of why he did not file a Petition for Writ of
19   Habeas Corpus in state court with respect to his ineffective assistance of trial counsel claim
20   was, “Appellate counsel felt this was better left to a habeas for ineffective assistance instead
21   of the appeal.” (ECF No. 1 at 3-5.)
22
23
                                                    
24
                1
25                 Petitioner attached a declaration to his motion from the inmate, Mr.
     Sandstrom, who drafted the instant Petition. (See ECF No. 4 at 19-20.) Mr. Sandstrom
26   stated that he “heard [Petitioner] needed help with a federal habeas corpus petition and told
27   him I was willing to help him.” (Id. at 19.) Based on this representation and Petitioner’s
     arguments, it would seem that Petitioner did not seek help in filing a state habeas petition
28   and did not intend to file a state habeas petition prior to filing the instant Petition.
                                                              5
                                                                                18-cv-01857-MMA (JLB)
1               As such, Petitioner was informed by his appellate counsel that there was a potential
2    ineffective assistance of trial counsel claim that was better raised in a habeas petition than
3    in a direct appeal in state court, but he did not raise it in a state habeas petition. Petitioner
4    does not explain why he failed to file a state habeas petition raising the ineffective
5    assistance of counsel claim.2 See Frluckaj v. Small, No. ED CV 08-1019-MMM(E), 2009
6    WL 393776, at *5-6 (C.D. Cal. Feb. 17, 2009) (finding that where a petitioner was aware
7    of a particular claim and could have presented it to California state courts before filing a
8    federal habeas petition, the petitioner had not shown “good cause” under Rhines); cf. Bucci
9    v. Busby, No. 2:11-cv-3147 GEB KJN P, 2012 WL 868982, at *10 (E.D. Cal. Mar. 13,
10   2012) (finding good cause where the factual basis of an unexhausted claim was “discovered
11   well after petitioner had been convicted” and was thus “not known at the time petitioner
12   filed his first round of state habeas petitions”), adopted by No. 2:11-cv-3147 GEB KJN P,
13   2012 WL 13048944 (E.D. Cal. Apr. 30, 2012).3
14              Petitioner’s reliance on allegedly inadequate legal resources and his lack of legal
15   knowledge to establish good cause for his failure to exhaust is insufficient. See Avalos v.
16
17                                                  
18              2
                    Petitioner does not contend that his appellate counsel was ineffective for
19   failing to raise the claim on direct appeal. In California, claims of ineffective assistance of
     trial counsel may be raised either on direct appeal or in a petition for habeas corpus before
20   the state courts, but are generally raised in a state petition for writ of habeas corpus because
21   they are based on matters outside the record on appeal. See People v. Salcido, 44 Cal. 4th
     93, 172 (2008), as modified (Aug. 27, 2008).
22
                3
23                 Unlike the petitioner in Bucci, Petitioner here was aware of the factual basis
     of his ineffective assistance of counsel claim at the time of trial. In Claim Two, Petitioner
24   alleges that his trial counsel was ineffective for failing to provide an adequate expert
25   witness at trial. (ECF No. 1 at 10.) Petitioner alleges that “[t]rial counsel was aware of
     defendant’s ‘bizarre behavior’ at the time of the burglary but failed to provide an
26   experienced and licensed expert witness to help the jury understand the intent that must be
27   proven.” (Id.) Petitioner alleges that a video was shown to the jury showing his “bizarre
     behavior.” (Id.) Petitioner was present during his trial, and therefore Petitioner was aware
28   at that time of the factual basis for his ineffective assistance of trial counsel claim.
                                                       6
                                                                                 18-cv-01857-MMA (JLB)
1    Sherman, No. CV 17-7948-ODW (JPR), 2018 WL 5304855, at *5 (C.D. Cal. Sept. 10,
2    2018) (“Ignorance of the law does not constitute ‘good cause’ for a Rhines stay.”), adopted
3    by No. CV 17-7948-ODW (JPR), 2018 WL 5304777 (C.D. Cal. Oct. 24, 2018); Davis v.
4    Biter, No. 12-CV-3001-BEN-BLM, 2014 WL 2894975, at *8 (S.D. Cal. June 25, 2014)
5    (“Limited education, lack of legal assistance, and routine restrictions on law library access
6    are not sufficient to establish good cause under Rhines.”).           “[T]he commonplace
7    circumstances of being a pro se petitioner with little education do not amount to good
8    cause.” Hernandez v. California, No. C 08-4085 SI (PR), 2010 WL 1854416, at *2 (N.D.
9    Cal. May 6, 2010); see also Hamilton v. Clark, No. CIV S-08-1008 EFB P, 2010 WL
10   530111, at *2 (E.D. Cal. Feb. 9, 2010) (“Ignorance of the law and limited access to a law
11   library are common among [pro se] prisoners and do not constitute good cause for failure
12   to exhaust.”).
13         To the extent that Petitioner is implicitly making a more general argument that his
14   pro se status in itself constitutes good cause, such an argument also fails. The Ninth
15   Circuit, in Dixon, found that a petitioner who filed a state habeas petition and failed to
16   include all of the claims he later brought in a federal habeas petition had satisfied the good
17   cause prong of the Rhines test by virtue of his pro se status. Dixon, 847 F.3d at 721. A
18   petitioner who appeared pro se in state postconviction proceedings has good cause for
19   failure to exhaust because he could not be expected to “understand the technical
20   requirements of exhaustion.” See Stacy v. Gastelo, No. CV 17-5482-RGK (JPR), 2018
21   WL 1750622, at *2 (C.D. Cal. Feb. 20, 2018) (citing Dixon, 847 F.3d at 721), adopted by
22   No. CV 17-5482-RGK (JPR), 2018 WL 1750554 (C.D. Cal. Apr. 10, 2018). However,
23   district courts in this Circuit have interpreted Rhines as not necessarily extending to those
24   pro se litigants who filed no state court habeas petition at all. “Dixon does not apply and
25   good cause is lacking when a [pro se] petitioner has not filed any relevant state habeas
26   petitions, particularly when there is evidence that the petitioner has not been expeditious
27   in seeking relief.” Id. (finding no good cause for a Rhines stay where the petitioner did not
28   file any habeas petition in state court and his filings did not supply an explanation for not

                                                   7
                                                                               18-cv-01857-MMA (JLB)
1    diligently pursuing his state remedies); see also Sangurima v. Montgomery, No. 2:17-cv-
2    05022-PSG-KES, 2017 WL 7371168, at *7-8 (C.D. Cal. Dec. 12, 2017) (finding no good
3    cause for a Rhines stay where petitioner had not filed any state habeas petition and moved
4    for a stay only in response to federal order to show cause), adopted by No. 2:17-cv-05022-
5    PSG-KES, 2018 WL 740894 (C.D. Cal. Feb. 5, 2018).
6               As set forth above, Petitioner was not expeditious in seeking relief after he received
7    the records from his appellate counsel in early September 2017. Petitioner did not file any
8    state habeas petition, despite being informed by appellate counsel that his direct appeal did
9    not include his claim for ineffective assistance of trial counsel because that claim “was
10   better left to a habeas.” (ECF No. 1 at 5.) Moreover, the federal form petition utilized and
11   signed by Petitioner advised him of the requirement that “[i]n order to proceed in federal
12   court you must ordinarily first exhaust your state court remedies by presenting your claims
13   to the California Supreme Court.” (Id. at 5.) The petition further advised Petitioner that
14   “[e]ven if you have exhausted some grounds by raising them before the California Supreme
15   Court, you must first present all grounds to the California Supreme Court before raising
16   them in your federal Petition.” (Id. (emphasis in original).) In addition, the Notice
17   Regarding Possible Dismissal of Petition for Failure to Exhaust State Court Remedies
18   issued by the Court on August 13, 2018 further advised Petitioner of the exhaustion
19   requirement. (ECF No. 2.) Only after the Notice Regarding Possible Dismissal was sent
20   to Petitioner did Petitioner move for a stay and abeyance, and in his motion, dated October
21   14, 2018, Petitioner advised the Court that he still had not filed a state habeas petition to
22   exhaust his ineffective assistance of trial counsel claim.4 (ECF No. 4 at 14.)
23
                                                    
24
                4
25                 District courts in cases post-Dixon in which the petitioner did not file any state
     habeas petition have considered a petitioner’s failure to diligently act after being advised
26   of the exhaustion requirement in determining good cause. See Stacy, 2018 WL 1750622,
27   at *3 (finding that the petitioner’s failure to file a state habeas petition in the four months
     after the court advised him that “nothing prevents him from immediately seeking to exhaust
28   his claims in the state supreme court” was not attributable to his lack of understanding of
                                                       8
                                                                                  18-cv-01857-MMA (JLB)
1               For all of the reasons stated above, the Court finds that Petitioner has not
2    demonstrated good cause for a stay under Rhines.
3                           2.         Other Rhines Factors
4               Because Petitioner has failed to show good cause for his failure to exhaust, the Court
5    need not consider whether his claims are plainly meritless or whether Petitioner has
6    engaged in abusive litigation tactics. See Wooten, 540 F.3d at 1023 (finding that “the
7    district court did not abuse its discretion in concluding that the petitioner did not have ‘good
8    cause’ for failing to exhaust his cumulative error claim” and “[a]s a result, [the court] need
9    not reach the other two factors in the Rhines test”).
10                          3.         Conclusion
11              For the foregoing reasons, the Court recommends that Petitioner’s motion for stay
12   and abeyance be denied.
13              B.         Stay under Kelly
14              In his motion, Petitioner does not seek a stay under Kelly v. Small, 315 F.3d 1063
15   (9th Cir. 2003), overruled on other grounds by Robbins v. Carey, 481 F.3d 1143 (9th Cir.
16   2007). However, the withdrawal-and-abeyance procedure, also known as the “Kelly
17   procedure,” “remains available after Rhines,” and, unlike Rhines, “its availability is not
18   premised upon a showing of good cause.” King, 564 F.3d at 1135. “Pursuant to the Kelly
19   procedure, (1) a petitioner amends his petition to delete any unexhausted claims; (2) the
20   court stays and holds in abeyance the amended, fully exhausted petition, allowing the
21
                                                    
22
23   the technical requirements of exhaustion); Williams v. Filson, No. 2:18-CV-1305 KJN P,
     2018 WL 4441103, at *4 (E.D. Cal. Sept. 17, 2018) (finding petitioner was intentionally
24   dilatory and there was no good cause under Rhines where petitioner was aware his appellate
25   counsel had not raised certain claims and that he could file a state habeas petition, and his
     federal form petition advised him that he needed to first exhaust his state court remedies
26   but he did not file any state habeas petition), adopted by No. 2:18-CV-1305 KJN P, 2019
27   WL 1058099 (E.D. Cal. Mar. 6, 2019); see also Avalos v. Sherman, No. CV 17-7948-ODW
     (JPR), 2018 WL 5304855, at *5 (C.D. Cal. Sept. 10, 2018), adopted by No. CV 17-7948-
28   ODW (JPR), 2018 WL 5304777 (C.D. Cal. Oct. 24, 2018).
                                                              9
                                                                                  18-cv-01857-MMA (JLB)
1    petitioner the opportunity to proceed to state court to exhaust the deleted claims; and (3)
2    the petitioner later amends his petition and re-attaches the newly-exhausted claims to the
3    original petition.” Id. (citing Kelly, 315 F.3d at 1070-71).
4          In step three of the Kelly procedure, a petitioner is only allowed to add his newly-
5    exhausted claims back into the federal petition if the claims either are independently timely
6    under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) or “relate
7    back” to the exhausted claims in the pending petition. Id. at 1140-41. A petitioner timely
8    files an amended petition if it is done within the one-year statute of limitations set forth in
9    AEDPA. Id. at 1141; see also 28 U.S.C. § 2244(d)(1). A petition filed after the one-year
10   time-period may still be timely if statutory or equitable tolling applies. See, e.g., Jorss v.
11   Gomez, 311 F.3d 1189, 1192 (9th Cir. 2002); Tillema v. Long, 253 F.3d 494, 498 (9th Cir.
12   2001). A new claim “relates back” to an existing claim if the two claims share a “common
13   core of operative facts.” Mayle v. Felix, 545 U.S. 644, 659 (2005). A new claim does not
14   “relate back” to an existing claim simply because it arises from “the same trial, conviction
15   or sentence.” Id. at 663-64. In addition, “[a]n amended habeas petition does not relate
16   back (and thereby escape AEDPA’s one-year time limit) when it asserts a new ground for
17   relief supported by facts that differ in both time and type from those the original pleading
18   set forth.” Id. at 650.
19         Here, it is not apparent that Petitioner is foreclosed from seeking a stay under Kelly
20   based on the allegations in the Petition and the present motion. Accordingly, the Court
21   recommends that Petitioner’s motion for stay and abeyance be denied without prejudice.
22   IV.   CONCLUSION
23         For the foregoing reasons, IT IS HEREBY RECOMMENDED that the Honorable
24   Michael M. Anello issue an Order: (1) approving and adopting this Report and
25   Recommendation; and (2) DENYING Petitioner’s motion for stay and abeyance
26   WITHOUT PREJUDICE.
27   ///
28   ///

                                                   10
                                                                                18-cv-01857-MMA (JLB)
1          IT IS ORDERED that no later than April 19, 2019, any party to this action may
2    file written objections with the Court and serve a copy on all parties. The document should
3    be captioned “Objections to Report and Recommendation.”
4          IT IS FURTHER ORDERED that any reply to the objections shall be filed with
5    the Court and served on all parties no later than May 10, 2019. The parties are advised that
6    failure to file objections within the specified time may waive the right to raise those
7    objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
8    Cir. 1998).
9    Dated: March 25, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  11
                                                                             18-cv-01857-MMA (JLB)
